Exhibit 10.4

 

--------------------------------------------------------------------------------

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

dated as of

 

August 11, 2005

 

among

 

SUNGARD HOLDCO LLC,

 

SUNGARD DATA SYSTEMS INC.

 

SOLAR CAPITAL CORP.,

 

THE SUBSIDIARIES OF SUNGARD DATA SYSTEMS INC.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

SECTION 1.01. Credit Agreement

   1

SECTION 1.02. Other Defined Terms

   1 ARTICLE II Security Interests

SECTION 2.01. Security Interest

   4

SECTION 2.02. Representations and Warranties

   5

SECTION 2.03. Covenants

   6

SECTION 2.04. As to Intellectual Property Collateral

   8 ARTICLE III Remedies

SECTION 3.01. Remedies Upon Default

   9

SECTION 3.02. Application of Proceeds

   11

SECTION 3.03. Grant of License to Use Intellectual Property

   11 ARTICLE IV Indemnity, Subrogation and Subordination

SECTION 4.01. Indemnity

   12

SECTION 4.02. Contribution and Subrogation

   12

SECTION 4.03. Subordination

   12 ARTICLE V Miscellaneous

SECTION 5.01. Notices

   13



--------------------------------------------------------------------------------

SECTION 5.02. Waivers; Amendment

   13

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification

   13

SECTION 5.04. Successors and Assigns

   14

SECTION 5.05. Survival of Agreement

   14

SECTION 5.06. Counterparts; Effectiveness; Several Agreement

   14

SECTION 5.07. Severability

   15

SECTION 5.08. Right of Set-Off

   15

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process

   16

SECTION 5.10. WAIVER OF JURY TRIAL

   16

SECTION 5.11. Headings

   17

SECTION 5.12. Security Interest Absolute

   17

SECTION 5.13. Termination or Release

   17

SECTION 5.14. Additional Restricted Subsidiaries

   18

SECTION 5.15. General Authority of the Collateral Agent

   18

SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact

   18

SECTION 5.17. Effectiveness of the Merger

   19



--------------------------------------------------------------------------------

Schedules      Schedule I    Subsidiary Parties Schedule II    Intellectual
Property Exhibits      Exhibit I    Form of Supplement Exhibit II    Form of
Perfection Certificate



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of August 11, 2005 among
SUNGARD HOLDCO LLC (“Holdings”), SUNGARD DATA SYSTEMS INC., SOLAR CAPITAL CORP.,
the Subsidiaries of the Company identified herein and JPMORGAN CHASE BANK, N.A.,
as Collateral Agent.

 

Reference is made to the Credit Agreement dated as of August 11, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, SunGard, the Overseas Borrowers, Holdings,
JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, each Lender from time to time party thereto, Citigroup Global Markets
Inc. and Deutsche Bank Securities Inc., as Co-Syndication Agents, and Barclays
Bank PLC and The Royal Bank of Canada, as Co-Documentation Agents. The Lenders
have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Parties are affiliates
of the Borrowers, will derive substantial benefits from the extension of credit
to the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Agreement” means this Intellectual Property Security Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 4.02.

 

“Collateral” has the meaning assigned to such term in Section 2.01.

 

“Contributing Party” has the meaning assigned to such term in Section 4.02.

 

1



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule II.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Grantor” means each of Holdings, the Company and each Subsidiary Party that is
a Domestic Subsidiary.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

 

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule II.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

2



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule II, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Company.

 

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

 

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule II, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

3



--------------------------------------------------------------------------------

 

ARTICLE II

 

Security Interests

 

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, including the U.S. Guarantees,
each Grantor hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

 

(i) all Copyrights;

 

(ii) all Patents;

 

(iii) all Trademarks;

 

(iv) all Licenses;

 

(v) all other Intellectual Property; and

 

(vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

4



--------------------------------------------------------------------------------

SECTION 2.02. Representations and Warranties. Holdings and the Company jointly
and severally represent and warrant, as to themselves and the other Grantors, to
the Collateral Agent and the Secured Parties that:

 

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

 

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the applicable Borrower to
the Collateral Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 6.11 of the Credit Agreement), are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof and containing a description of all
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any

 

5



--------------------------------------------------------------------------------

Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).

 

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations,
including the U.S. Guarantees, (ii) subject to the filings described in
Section 2.02(b), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, within the three-month
period (commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or
15 U.S.C. § 1060 or the one month period (commencing as of the date hereof)
pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to the
laws of any other necessary jurisdiction. The Security Interest is and shall be
prior to any other Lien on any of the Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 7.01 of the
Credit Agreement and has priority as a matter of law and (ii) Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

 

(d) The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.
None of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Collateral, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

 

SECTION 2.03. Covenants. (a) The Company agrees promptly to notify the
Collateral Agent in writing of any change (i) in corporate name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, or (iii) in the jurisdiction of organization of any Grantor.

 

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 7.01 of the Credit Agreement.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the

 

6



--------------------------------------------------------------------------------

Company shall deliver to the Collateral Agent a certificate executed by the
chief financial officer and the chief legal officer of the Company setting forth
the information required pursuant to Schedules 1(a), 1(c), 1(e), 1(f) and 2(b)
of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 2.03(c).

 

(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral that is in excess of $10,000,000 shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, for
the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that it will use its best efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

 

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within 10
days after demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges,

 

7



--------------------------------------------------------------------------------

fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

 

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

SECTION 2.04. As to Intellectual Property Collateral. (a) Except to the extent
failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority located in the United States, to
(i) maintain the validity and enforceability of any registered Intellectual
Property Collateral (or applications therefor) and maintain such Intellectual
Property Collateral in full force and effect, and (ii) pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Grantor, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 or the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).

 

(c) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all steps to preserve and
protect each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

 

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (“After-Acquired

 

8



--------------------------------------------------------------------------------

Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto.

 

(e) Once every fiscal quarter of the Company, with respect to issued or
registered Patents (or published applications therefor) or Trademarks (or
applications therefor), and once every month, with respect to registered
Copyrights, each Grantor shall sign and deliver to the Administrative Agent an
appropriate Intellectual Property Security Agreement with respect to all
applicable Intellectual Property owned or exclusively licensed by it as of the
last day of such period, to the extent that such Intellectual Property is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. In each case, it will promptly cooperate as reasonably
necessary to enable the Administrative Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.

 

(f) Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of any or its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.

 

ARTICLE III

 

Remedies

 

SECTION 3.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right, at the same or different times, with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Collateral
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and, generally, to
exercise any and all rights afforded to a secured party with respect to the
Obligations under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law and the notice requirements described below, to sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of

 

9



--------------------------------------------------------------------------------

redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale. At any such sale, the Collateral , or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 3.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

10



--------------------------------------------------------------------------------

SECTION 3.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to the Collateral Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

 

11



--------------------------------------------------------------------------------

 

ARTICLE IV

 

Indemnity, Subrogation and Subordination

 

SECTION 4.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), each Borrower agrees that in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an obligation owed to any Secured Party, the
relevant Borrower shall indemnify such Grantor in an amount equal to the greater
of the book value or the fair market value of the assets so sold.

 

SECTION 4.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
relevant Borrower as provided in Section 4.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Grantors on the date hereof (or, in the case of any Grantor becoming a party
hereto pursuant to Section 5.14, the date of the Intellectual Property Security
Agreement Supplement executed and delivered by such Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 4.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.

 

SECTION 4.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 4.01 and 4.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Grantor
to make the payments required by Sections 4.01 and 4.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

 

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

 

12



--------------------------------------------------------------------------------

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Company as provided
in Section 10.02 of the Credit Agreement.

 

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Company agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, or to the Collateral, whether or

 

13



--------------------------------------------------------------------------------

not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or any Affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable within 10 days of written demand therefor.

 

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any L/C Issuer or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted

 

14



--------------------------------------------------------------------------------

successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.

 

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Company or any other Loan Party,
any such notice being waived by the Company and each Loan Party to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates to
or for the credit or the account of the respective Loan Parties against any and
all obligations owing to such Lender and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Lender or Affiliate
shall have made demand under this Agreement and although such obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness; provided that, in the case of any such
deposits or other Indebtedness for the credit or the account of any Foreign
Subsidiary, such set off may only be against any obligations of Foreign
Subsidiaries. Each Lender agrees promptly to notify the Company and the
Collateral Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 6.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have. Notwithstanding anything herein or in any other Loan
Document to the contrary, in no event shall the assets of any Foreign Subsidiary
that is not a Loan Party constitute collateral security for payment of
obligations of the Company or any Domestic Subsidiary, it being understood that
the provisions hereof shall not limit, reduce or otherwise diminish in any
respect the Borrowers’ obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii) of the Credit Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent, any L/C Issuer or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

 

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 5.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

 

16



--------------------------------------------------------------------------------

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when all the
outstanding Obligations have been indefeasibly paid in full and the Lenders have
no further commitment to lend under the Credit Agreement, the L/C Obligations
have been reduced to zero and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.

 

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company; provided that the Required Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

 

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

 

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 5.13 shall be without recourse to or warranty by the
Collateral Agent.

 

17



--------------------------------------------------------------------------------

SECTION 5.14. Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Subsidiary Parties upon
becoming Restricted Subsidiaries. Upon execution and delivery by the Collateral
Agent and a Restricted Subsidiary of an Intellectual Property Security Agreement
Supplement, such Restricted Subsidiary shall become a Subsidiary Party hereunder
with the same force and effect as if originally named as a Subsidiary Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 5.15. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

 

SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; and (e) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the

 

18



--------------------------------------------------------------------------------

Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
wilful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.

 

SECTION 5.17. Effectiveness of the Merger. SunGard and its Subsidiaries shall
have no rights or obligations hereunder until the consummation of the Merger and
any representations and warranties of SunGard or any of its Subsidiaries
hereunder shall not become effective until such time. Upon consummation of the
Merger, SunGard shall succeed to all the rights and obligations of Solar Capital
Corp. under this Agreement and all rights, obligations, representations and
warranties of SunGard and its Subsidiaries shall become effective as of the date
hereof, without any further action by any Person.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUNGARD HOLDCO LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary

 

SUNGARD DATA SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
    Title: Senior Vice President -
Finance and Chief Financial Officer

 

SOLAR CAPITAL CORP., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary

 

ASC SOFTWARE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ASSENT SOFTWARE LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: President, Assistant Secretary
and Treasurer

 

AUTOMATED SECURITIES CLEARANCE, LTD., by   /s/ Michael J. Ruane     Name:
Michael J. Ruane     Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

BANCWARE, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Clerk and Treasurer

 

DATA TECHNOLOGY SERVICES INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: President, Treasurer and
Assistant Secretary

 

DERIVATECH RISK SOLUTIONS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ELINK PROCESSING LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

EXETER EDUCATIONAL MANAGEMENT SYSTEMS, INC., by   /s/ Michael J. Ruane     Name:
Michael J. Ruane     Title: Assistant Vice President and
Assistant Secretary

 

FDP CORP., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President and
Assistant Secretary

 

FINANCIAL DATA PLANNING CORP., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: Assistant Vice President and
Assistant Secretary

 

FINANCIAL TECHNOLOGY SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael
J. Ruane     Title: President, Treasurer and
Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

HTE-UCS, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

INFLOW LLC, by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

MBM INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
President, Treasurer and
Assistant Secretary

 

MICROHEDGE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Assistant Secretary and Treasurer

 

ONLINE SECURITIES PROCESSING INC., by   /s/ Michael J. Ruane     Name: Michael
J. Ruane     Title: President, Treasurer and
Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PLAID BROTHERS SOFTWARE, INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane     Title: Assistant Vice President,
Treasurer and Assistant Secretary

 

PORTFOLIO VENTURES INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane  
  Title: President, Treasurer and
Assistant Secretary

 

PRESCIENT MARKETS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    
Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

PROTOGENT, INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane     Title:
Assistant Vice President,
Treasurer and Assistant Secretary

 

SIS EUROPE HOLDINGS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane  
  Title: President, Treasurer and
Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SRS DEVELOPMENT INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD ADVISOR

TECHNOLOGIES INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD ASIA PACIFIC INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
   

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD ASSET MANAGEMENT

SYSTEMS INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD AVAILABILITY INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane
   

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD AVAILABILITY SERVICES

LP,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Treasurer and Assistant Secretary

SUNGARD AVAILABILITY SERVICES

LTD.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD BI-TECH INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD BSR INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD BUSINESS SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President, and

Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD CANADA HOLDINGS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: President, Treasurer and

Assistant Secretary

SUNGARD COLLEGIS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD COMPUTER SERVICES LLC, by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD CORBEL INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President and

Assistant Secretary

SUNGARD DEVELOPMENT CORPORATION, by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: President, Treasurer and

Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD DIS INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: President Treasurer and

Assistant Secretary

SUNGARD ENERGY SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD ENFORM CONSULTING

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD EPROCESS

INTELLIGENCE INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD EXPERT SOLUTIONS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President, and

Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD FINANCIAL SYSTEMS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD HTE INC., by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD INSURANCE SYSTEMS INC., by   /s/ Michael J. Ruane     Name: Michael J.
Ruane    

Title: Assistant Vice President and

Assistant Secretary

SUNGARD INVESTMENT PRODUCTS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

SUNGARD INVESTMENT SYSTEMS

INC.,

by   /s/ Michael J. Ruane     Name: Michael J. Ruane    

Title: Assistant Vice President,

Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD INVESTMENT VENTURES LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD KIODEX INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD MARKET DATA SERVICES INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD NETWORK SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

   

Title: Assistant Vice President and

Assistant Secretary

SUNGARD PENTAMATION INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD REFERENCE DATA SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD SAS HOLDINGS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD SCT INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SUNGARD SECURITIES FINANCE INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary SUNGARD SECURITIES FINANCE INTERNATIONAL INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD SHAREHOLDER SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SUNGARD SOFTWARE, INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: President, Treasurer and
Assistant Secretary SUNGARD SYSTEMS INTERNATIONAL INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TECHNOLOGY SERVICES INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD TRADING SYSTEMS VAR LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TREASURY SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer SUNGARD TRUST SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Treasurer and Assistant Secretary SUNGARD WEALTH MANAGEMENT SERVICES, LLC,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNGARD WORKFLOW SOLUTIONS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary SYSTEMS & COMPUTER TECHNOLOGY CORPORATION,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President and
Assistant Secretary TRUST TAX SERVICES OF AMERICA, INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Clerk and Treasurer WALL STREET CONCEPTS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

WORLD SYSTEMS INC.,

by

  /s/ Michael J. Ruane    

Name: Michael J. Ruane

    Title: Assistant Vice President,
Assistant Secretary and Treasurer

 

IP SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Collateral Agent,

by

  /s/ Bruce Borden    

Name:

 

BRUCE BORDEN

   

Title:

  VICE PRESIDENT